Citation Nr: 0333340	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to February 
1965 and from April 1965 to May 1968.  His service included a 
tour of duty in Vietnam from April 1967 to July 1967.  

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which denied the veteran's claim of entitlement to 
service connection for hearing loss.

Issues on appeal

Only the issue of the veteran's entitlement to service 
connection for hearing loss has been certified as being on 
appeal to the Board.  The veteran has, however, filed a 
timely notice of disagreement as to the RO's April 2003 
denial of his claim of entitlement to service connection for 
PTSD.  In this remand, the Board will direct the RO to take 
further adjudicative action with regard to this claim.  See  
Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 
C.F.R. § 19.35 (2002) [a VA Form 8, certification of appeal, 
is issued by for administrative purposes only and does not 
confer or deprive the Board of jurisdiction of an issue].


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Additional medical records

The Board finds that further evidentiary development of the 
veteran's hearing loss claim is in order.  Specifically, 
certain medical records, not currently associated with the 
record, may be pertinent to the proper adjudication of the 
veteran's claim of service connection for hearing loss.  

In March 2002, prior to the certification of this case to the 
Board, the RO received two VA Forms 21-4142 [Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs] signed by the veteran, wherein he detailed 
both private and VA sources of treatment for hearing loss.  
The veteran indicated that he was seen for treatment for 
hearing loss in 1999 at the Marion, Illinois VA Medical 
Center (VAMC) as well as in 1978 at a private facility, which 
he identified as Beltone/Southern Illinois Surgical Appliance 
Co. in Carbondale, Illinois.  However, nowhere in the record 
is it shown that development action was taken in response to 
the veteran's filing.  

The Board also notes that the VA audio examination conducted 
in April 2002 indicated that the examiner reviewed the report 
of an audiological evaluation dated July 8, 1998, prepared at 
the Marion VAMC.  A copy of this report is not of record, is 
obviously pertinent to the issue of the veteran's entitlement 
to service connection for hearing loss, and therefore should 
be obtained.

The Veterans Claims Assistance Act of 2000

With respect to the Veterans Claims Assistance Act of 2000 
(the VCAA), the Board observes that the RO's VCAA notice 
letter of December 2001 informed the veteran that any 
evidence he had in support of this claim should be ". . . 
submitted as soon as possible, preferably within 30 days".   
However, in a decision dated September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (the PVA case), the United States 
Court of Appeals for the Federal Circuit (the Federal 
Circuit) invalidated the 30 day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found in the PVA case that 
the 30 day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b)].

In short, the Agency of Original Jurisdiction must inform the 
veteran that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.

Service connection for PTSD

As noted above, the veteran filed a timely notice of 
disagreement in response to an April 2003 rating decision 
that denied his claim of entitlement to service connection 
for PTSD.  It is clear from the veteran's May 2003 statement 
that he wishes to pursue an appeal of the denial of this 
claim.  Where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.

2.  VBA should contact the Marion, 
Illinois VAMC and request copies of all 
medical reports that this facility has in 
its possession pertaining to treatment 
provided to the veteran for hearing loss, 
to include the report of an audiological 
evaluation dated July 8, 1998.  In 
addition, VBA should contact 
Beltone/Southern Illinois Surgical 
Appliance Co., located in Carbondale, 
Illinois.  VBA should obtain copies of 
available treatment records from this 
facility.

3.  Thereafter, VBA must readjudicate the 
appealed issue of service connection for 
hearing loss.  A supplemental statement 
of the case should be prepared if any 
benefit sought on appeal remains denied.  
The veteran and his representative should 
be provided with the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

4.  VBA should furnish a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
PTSD.  Any additional 
evidentiary/medical development required 
to fully address this issue should be 
completed in accord with all applicable 
law and regulations.  The veteran should 
be afforded appropriate opportunity to 
prefect an appeal.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


